                                     Case 21-14282-SMG                 Doc 23            Filed 07/15/21    Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                        ■   1st                                       Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                      Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Efrain Navarrete                                 JOINT DEBTOR:                                         CASE NO.: 21-14282-SMG
SS#: xxx-xx- 2645                                           SS#: xxx-xx-
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                     Included           ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                     Included           ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section IX                                                                 ■    Included               Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $1,025.94             for months    1       to 3   ;

                   2.   $1,575.93             for months    4       to 25 ;

                   3.   $1,501.52             for months 26 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                    NONE    PRO BONO
        Total Fees:               $4,650.00           Total Paid:                $1,190.00          Balance Due:           $3,460.00
        Payable             $57.67            /month (Months 1        to 60 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        Safe Harbor: $4,500.00 Attorney's Fees + $150.00 Costs = $4,650.00

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS                         ■   NONE
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]                                   NONE
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                      ■    NONE
            B. INTERNAL REVENUE SERVICE:                     ■      NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                             NONE               CURRENT AND PAID OUTSIDE




LF-31 (rev. 06/04/21)                                                          Page 1 of 2
                                    Case 21-14282-SMG                   Doc 23        Filed 07/15/21        Page 2 of 2
                                                                          Debtor(s): Efrain Navarrete                     Case number: 21-14282-SMG

               1. Name of Creditor: Nubia Lopez Navarrete
               Payment Address: POB 826822, Pembroke Pines, FL 33082

               Total Due:                $8,627.00
                  Payable       $246.49      /month (Months 26 to 60 )
                  Regular Payemnt (if applicable)         $499.99       /month (Months         4 to 25 )
                  Regular Payemnt (if applicable)         $875.00       /month (Months         1 to 60 )
            D. OTHER:          ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS                                             NONE
               A. Pay          $185.86        /month (Months 26          to 60 )
                    Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.        If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                   ■   NONE
VI.         STUDENT LOAN PROGRAM                      ■   NONE
VII.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                      ■   NONE
VIII.       INCOME TAX RETURNS AND REFUNDS:                             NONE
                    ■   Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
                        15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
                        debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
                        allowed unsecured claims. [Broward/Palm Beach cases]
IX.         NON-STANDARD PLAN PROVISIONS                 NONE
            ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
              Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                  Debtor paid the first three months of post-petition CHILD SUPPORT directly to payee, and thus CHILD SUPPORT payments
                 of $499.92 begin on month 4 of 1AP. Per Support Order, Child Support ends on May 15, 2023 which is month 25 of the plan.
                 Thus the total regular payments of $499.92 The Child Support arrears of $900 was also included in the past-due arrears payments.

                 Debtor is paying $875.00 per month for Alimony regular payments which continue past the end of the life of the plan.
                 Mortgage Modification Mediation


                        PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                             Debtor                                                               Joint Debtor
  Efrain Navarrete                                               Date                                                                   Date



  /s/Robert Sanchez, Esq                         July 15, 2021
    Attorney with permission to sign on                     Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 06/04/21)                                                       Page 2 of 2
